DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/865629, filed 05/04/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation. 
This application discloses and claims only subject matter disclosed in prior application no 16/594719, filed 10/07/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a division. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,721,983. Although the claims at issue are not identical, they are not patentably distinct from each other.  While claim 1 of US 
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, respectively, of U.S. Patent No. 10,721,983.
Specification
The disclosure is objected to because of the following informalities: the specification describes the circular piece as both reference numeral 105 and reference numeral 101 (refer to Paragraphs [0019] of Applicant’s specification).  It is suggested to amend the specification to describe the circular piece as reference numeral 105 to agree with the Figures provided in the specification.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 11-12 recite “a moon piece affixed to the hair net on the left side of the vertical piece when facing the dancer”; however, Figure 1 depicts the moon piece, 102, being positioned on the dancer’s left side, thus “when facing the dancer”, i.e. when someone is looking directly at the dancer’s face as recited in lines 11-12, that someone would see the moon piece situated on their right side (refer to Figure 3, as this is the image a viewer would see “when facing the dancer”, wherein the moon is on a right side).  Therefore it is suggested to rephrase the aforementioned portion of lines 11-12 as “a moon piece affixed to the hair net on the left side of the vertical piece with respect to the dancer’s head”.
Claim 1 is objected to because of the following informalities: lines 13-14 recites “a sun piece affixed to the hair net on the right side of the vertical piece when facing the dancer”; however, Figure 2 depicts the sun piece, 201, being positioned on the dancer’s right side, thus “when facing the dancer”, i.e. when someone is looking directly at the dancer’s face, that someone would see the sun piece on their left side (refer to Figure 3, as this is the image a viewer would see “when facing the dancer”, wherein the sun piece is on a left side). Therefore it is suggested to rephrase the aforementioned portion of lines 13-14 as “a sun piece affixed to the hair net on the right side of the vertical piece with respect to the dancer’s head”.  
Claim 1 is objected to because of the following informalities: lines 18-19 recite “a rightside piece affixed to the hairnet extending from the below the moon piece and extending to the left ear”; however, the rightside piece, 203, is shown to be extending sun piece and extending to the right ear”.
Claims 1-2 are objected to because of the following informalities: the term “hairnet” and “hair net” are being used within the claim; it is suggested to use consistent formatting for these terms throughout the claims.
Claim 1 is objected to because of the following informalities: line 30 recites “positioning the vertical piece to extend across the forehead to cover the hair partition”; which contains an apparent typo since the vertical piece does not extend across the forehead but extends along a user’s parting line, i.e. from a front/forehead toward a back of the user’s scalp.  Therefore it is suggested to rephrase the aforementioned portion of line 30 to recite “positioning the vertical piece to extend from a front of a user’s scalp toward a back of a user’s scalp to cover the hair partition”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, it is unclear where the preamble of the claim ends since the claim begins with “A method of putting on a makeup”, then continues to describe limitations relating to an apparatus before reciting further method steps.
Regarding claim 1, lines 7-8 recites “and extending at least beyond the eyebrows”, which is a relative term rendering the claim indefinite.  A size or dimension of a structural element cannot be established based on a non-standard value such as a user’s eyebrow size.  It is suggested to rephrase the aforementioned portion of lines 7-8 as “and configured to extend at least beyond the dancer’s eyebrows”.  
Regarding claim 1, lines 31-32 recite “positioning the moon piece on the left side of the vertical piece; positioning the sun piece on the right side of the vertical piece”, which is unclear since lines 11-14 already state that the hairnet has the moon and sun piece positioned accordingly.  For purposes of substantive examination, the aforementioned portion of lines 31-32 will be interpreted as meaning that the user adjusts the hairnet after placing the hairnet upon the user’s head.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Burnet (US1512272) in view of Monroe (US2012/0103014), Tomlinson (US3898868) and Armenta et al. (US5644799).
Regarding claim 1, Burnet discloses a method of putting on a makeup, the makeup fully capable of being used for Bharatnatyam, using a headgear having a wearable hairnet (a,b,c), the hair net being pliable and expandable to be worn over a user’s/dancer’s head and covering the head (Column 1, line 29 - Column 2, line 35), the wearable hair net matching a color of the hair (Column 2, lines 45-46), a forehead piece (c) affixed to the hairnet, the forehead piece extending in a horizontal direction capable of being positioned to coincide with a hairline in a left and right direction (Column 2, lines 46-48) and fully capable of extending beyond a user’s eyebrows (since the forehead piece extends along an entire periphery of the wearable hairnet, it is configured to extend beyond a user’s eyebrows), a vertical piece (the plurality of fibers of the hairnet that extend vertically, positioned in a front center of the hairnet, refer to annotated Figure below which shows a single occurrence of the vertically extending fibers) affixed to the hairnet, extending from a front of a user’s scalp to a back of a user’s scalp to cover the hair partition (the plurality of vertically extending fibers will cover the user’s hair partition since the vertically extending fibers extend along an 
Monroe discloses a similar headgear (160, 165, 170, 180, 190, 400, 410, 420) comprising a plurality of jewelry pieces including a circular piece (150) and jewelry pieces that are configured to be affixed to both the right side and to the left side of a user’s head (best shown in Figure 4) by the use of hairpins (100, 145, 300, 305, 330, 340).  Monroe further discloses that jewelry can additionally be connected directly to the hair clips (refer to Paragraph [0032]), which are positioned on the left and right side of the user’s head.  While Monroe does not explicitly disclose the jewelry being in the shape of a sun or a moon, Monroe does disclose that other jewelry items can be attached (refer to Paragraph [0031]) and suns and moons are extremely well-known in the art as shapes used for decorative purposes.  Monroe further discloses positioning the circular piece in the middle of the forehead at the end of the hair partition (best shown in bottom image of Figure 4), and attaching the plurality of hairpins to natural hair of the dancer (best shown in Figure 4, wherein hairpins are shown to be attached to a user’s natural hair).  Monroe further discloses that a user can “adjust the location” of the headgear (refer to Paragraph [0026]), thereby demonstrating that it is well-known and common for a user to adjust various decorative items of a headgear in order to achieve a desired look, thus Monroe discloses positioning the moon piece on the left side of the vertical piece and positioning the sun piece on the right side piece of the vertical piece.  Refer additionally to Figures 1-4.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Burnet’s method such that the wearable hairnet further comprises a circular piece affixed to the hairnet and capable of being positioned in a 
Tomlinson discloses a similar headgear (refer to Figures 1-4), comprising a leftside piece (left half of 10) and a rightside piece (right half of 10) extending to a respective ear (best shown in Figure 2), ending in and attached to a left and a right earring piece which can be affixed to a left and right ear, respectively (refer to Column 1, lines 9-11), wherein the leftside piece is positioned about a user’s head and the left earring piece is attached to the left ear and the rightside piece is positioned about a user’s head and the right earring piece is attached to the right ear (“encircle the ear”; refer to Column 2, line 3; additionally refer to Figures 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of the combination of Burnet and Monroe 
Armenta discloses a headgear (refer to Figures 1-2) comprising an opening (O, Figure 1; opening formed by slots, 12a, Figure 2) at a rear end thereof (best shown in Figures 1-2), wherein the opening is provided for “passage of the hair of the wearer therethrough” (refer to the Abstract), wherein the wearer’s hair may be in the style of a ponytail or a braid (refer to the Abstract) in order to provide greater security of the headgear onto a user’s head.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Burnet, Monroe, and Tomlinson such that the user passes a hairbraid through the opening, since Armenta demonstrates that it is well-known to do so and since such a modification provides the advantage of providing a more secure fit of the headgear to a user’s head.

    PNG
    media_image1.png
    825
    1342
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burnet, Monroe, Tomlinson, and Armenta as applied to claim 1 above, and further in view of Revson (US5301696).
Regarding claim 2, the combination of Burnet, Monroe, Tomlinson and Armenta disclose the headgear of claim 1, as applied above, however the combination does not disclose one or more artificial floral arrangements affixed to the hairnet and above the opening.  Revson discloses a similar hair ornament (10) to be worn by a user, positioned near the user’s nape of their neck, coinciding with the position of the opening of the headgear of the combination of Burnet, Monroe, Tomlinson and Armenta.  Revson’s hair ornament simulates the petals of a flower, thereby providing an artificial floral arrangement configured to be affixed to the hairnet and above the opening.  Refer additionally to Figures 1-10.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headgear of the combination of Burnet, Monroe, Tomlinson, and Armenta such that the headgear further comprises one or more artificial floral arrangements affixed to the hairnet and above the opening, since Revson discloses that artificial floral arrangements .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burnet, Monroe, Tomlinson, and Armenta as applied to claim 1 above, and further in view of Kirschner (US10021929).
Regarding claims 3 and 4, the combination of Burnet, Monroe, Tomlinson, and Armenta disclose the headgear of claim 1, as applied above.  The combination does not, thus far, disclose an artificial hair braid affixed to the headgear and a plurality of ornament pieces attached to the artificial hair braid, however headgears having artificial hair and hair braids are extremely well-known in the art as demonstrated by Kirschner.  Kirschner discloses a headgear (10) having an artificial braid (30) affixed thereto (best shown in Figure 2).  The braid further comprises ornament pieces (62) attached thereto.  Refer additionally to Figures 1-4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burnet, Monroe, Tomlinson and Armenta such that the headgear comprises an artificial hair braid having a plurality of ornament pieces attached thereto, as taught by Kirschner, since such a modification improves the overall aesthetic of the headgear.      
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Collaboween (https://www.youtube.com/watch?v=atfDx_BqTbE) in view of Plocher (US2005/0066991) and Rush (US2015/0216282).
Regarding claim 1, Collaboween discloses a method for putting on a makeup, the makeup fully capable of being used for Bharatnatyam, using a headgear, the headgear 
Plocher discloses a similar ornamental headgear comprising a circular piece (124,154,204), a method of positioning the circular piece in a middle of a forehead at a forward end of a user’s hair line (best shown in Figure 1; additionally refer to Paragraph [0040]) and a vertical piece (110, 136) that is attached to the circular piece and extending from a front of a user’s head toward a back of the head, to cover the user’s hair partition (refer to Figures 1-2 and Paragraph [0040]).  Refer additionally to Figures 1-14.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collaboween’s method such that the headgear further comprises a circular piece affixed to the hair net, the circular piece being positioned in a middle of a forehead at a forward end of the user’s hair partition and a vertical piece affixed to the hair net, the vertical piece being attached to the circular piece and extending across a middle of the user’s/dancer’s head to cover the user’s hair partition, positioning the circular piece in the middle of the forehead at the end of the hair partition, positioning the vertical piece to extend from a front of a user’s head toward a back of the user’s head to cover the hair partition, as taught by Plocher, 
since such a modification provides the advantage of increasing the overall aesthetic of the headgear.  
The combination of Collaboween and Plocher does not, thus far disclose that the left and right side pieces are attached to a left and right earring piece.  Rush discloses a similar ornamental headgear (10) comprising a leftside piece (left half of 12) and a .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Collaboween, Plocher and Rush, as applied to claim 1 above, and further in view of Revson (US5301696).
Regarding claim 2, the combination of Collaboween, Plocher and Rush disclose the method of claim 1, as applied above, however the combination does not disclose one or more artificial floral arrangements affixed to the hairnet and above the opening.  Revson discloses a similar hair ornament (10) to be worn by a user, positioned near the user’s nape of their neck, coinciding with the position of the opening of the headgear of the .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Collaboween, Plocher and Rush, as applied to claim 1, above and further in view of Leopold (US5239705).
Regarding claims 3 and 4, the combination of Collaboween, Plocher and Rush disclose the method of claim 1, as applied above.  The combination does not thus far disclose an artificial hair braid being affixed to the headgear but rather the combination provides a user’s natural hair extending from the headgear.  However, it is extremely well-known to provide an artificial hair length for purposes of increasing user’s aesthetics.  Leopold discloses a similar decorative headgear (10) comprising an opening (22) toward the rear of the headgear through which a user can pass their hair through, or alternatively, the headgear comprises an artificial braid (100, refer to Column 1, lines 53-55 which states that the artificial hair may be a ponytail or a braid) affixed to the headgear, demonstrating that it is well-known to provide a headgear having an artificial braid affixed thereto.  Refer additionally to Figures 1-14.  Therefore, it 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/SARAH WOODHOUSE/Examiner, Art Unit 3772           





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799